DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 4, 6, 9, and 12-23, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 22 each recites “the elongated stability bar … extending … into a portion of a cheek retractor” (claim 1 lines 8-11, claim 22 lines 8-11) which lacks support from the originally filed disclosure, and is thus considered to be new matter.
not disclosed to extend into a portion of a cheek retractor 130 (Figs. 1B and 1E; Specification-paragraph [0038]). 
All dependent claim(s) are rejected herein based on dependency on the base claim(s) rejected herein. 
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the resilience of the rectangular section” which lacks antecedent basis in the claims.  Note that the base claim 2 defines “resilience” of the cheek retractor, not of the rectangular section. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-2, 4, 6, 9, 12, 14-19, and 21-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Krouzian (3,758,950) in view of Schubert (4,167,814), 
Regarding claim 1, Krouzian discloses a mouthpiece (Figs. 1-6) comprising: a main body portion having a wider portion at a first end 16 than at a second end (neck portion 17).  Krouzin in Figs. 4-6 discloses the main body portion including a pocket enclosing an interior space 29, the main body portion comprising:  a first wall, i.e. distal end wall of 27 (best pointed to by reference numeral 28 in Fig. 6) in a circular shape defined by an exterior edge (edge of distal end 28 in Fig. 6); a second wall (ring 22) in a circular shape defined by an exterior edge that corresponds to the circular shape of the first wall 28 (Figs. 4-6).  
The second wall 22 comprises an elongated stability bar 23 (suction tube 23) lying within the interior space between an interior surface of the first wall 27 and an interior surface of the second wall 22 (Fig. 6).  The elongated stability bar 23 extending along a longitudinal axis of the main body portion between the first end and the second end, and wherein the second wall 22 and the stability bar 23 are molded in one piece (column 4 lines 3-14).   
The mouthpiece further includes a bridge structure 21 that include a plurality of protrusions 24 integral with and protruding from the interior surface of the second wall 22 and substantially extending a distance between the first wall  27 and the second wall 22 (Fig. 6), wherein the bridge structure 21 is not attached to the first wall 27, and 
Krouzian fails to disclose a cheek retractor.  Schubert discloses a mouthpiece 14 having a first end 14 and second end 15; and a cheek retractor portion 28 at a second end 15  (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krouzian by including such cheek retractor connected to the second end of the main body as taught by Schubert in order to effectively retract the cheek during a treatment procedure. 
Schubert’s suction tubing 15 is equivalent Krouzian’s suction tubing 23, which is deemed to be equivalent to a stability bar as claimed.  As such, Schubert’s suction tubing/stability bar 15 is shown to be extending into or integrally connected with the cheek retractor 28.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Krouzian’s suction tubing/stability bar extending into or integrally connected with Schubert’s incorporated cheek retractor in order to effectively provide stability support to the cheek retractor as shown by Schubert.  

As to claim 2, Schubert’s cheek retractor is shown extending away laterally from the main body portion 12; and the cheek retractor having a surface that applies pressure when bent, wherein the pressure is based on resilience of a material that forms the cheek retractor.  It would have been obvious to one having ordinary skill in the 
As to claims 21 and 4, Krouzian shows the stability bar 23 (suction tube 23) extending along the longitudinal axis of the main body portion into a rectangular section 17 (i.e. neck 17 shown in Figs. 1 and 6) which is narrower than the main body portion and the incorporated cheek retractor.  Figs. 1 and 4 show rectangular section/neck 17 having a rectangular-shaped at least in profile view.  Krouzian’s stability bar/suction tube 23 has a thickness which adds to the thickness or structure the rectangular section 17 and therefore reinforces the rectangular section 17 (Figs. 1 and 6).  
As to claim 6, Krouzian shows the protruding protrusions 24 of the bridge structure 21 comprise a plurality of spaced contact points, i.e. distal ends of 24 contacting wall 27 (Fig. 6).  
As to claim 9, Krouzian shows the device comprising a suction connector portion 39 that connects the interior space of the pocket to a vacuum source 38 ( shown in Fig. 7), wherein activation of the vacuum source provides suction of fluids from the interior space of the pocket toward the vacuum source.  
As to claims 12, the claim language "by injection-molded" is a product-by-process recitation in a product claim.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Krouzian shows at least the wall 22 and bridge 21 is of molded plastic (column 4 lines 3-14); and the mouthpiece is one piece as a whole.  The burden is shifted to applicant to show an unobvious difference between Krouzian’ device and the invention that would have resulted from the injection molding process.  
As to claim 14, Krouzian shows the first wall 27 and the second wall 22 having different thickness (Fig. 6).  
	As to claim 15-19, Krouzian fails to disclose a mouth prop as claimed.  Schubert discloses a mouthpiece 10 and a mouth prop 30/32.  The mouthpiece 10 has a main body portion (tube 12) and a suction connector 18 integral with the main body portion 12 and extending from a first end 17 of the main body portion 12 past the mouth prop 30/32. The mouth prop 30-32 is shown as one piece and located at a first end the main body portion.  The suction connector 18 is shown being integral with the main body portion (tube 12) and extending from the first end of the main body portion past the mouth prop 30/32. 
Regarding claims 22-23, Krouzian/Schubert discloses the invention discloses the invention substantially as claimed as detailed above with respect to claim 1.  

8.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krouzian in view of Schubert and further in view of Hirsch et al. (2003/0134253). 
	Regarding claim 13, Krouzian/Schubert fails to disclose the material forming the device being autoclavable silicone-based material.  Hirsch discloses a mouthpiece device that is formed of a flexible, translucent, high heat-resistant, autoclavable silicone-. 

9.	Claims 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krouzian et al. in view of Schubert, as applied to claim 19 as detailed above, and further in view of Langhans (2,019,612). 
As to claims 20, Krouzian/Schubert, particularly Schubert fails to disclose the suction connector portion 1718 comprising a notch region corresponding to the strap portion 32.  Langhans discloses a connection between a strap 34 and a cylindrical-shape connector 24, wherein an external surface of the cylindrical-shape connector portion 24 comprises a notch region (best pointed to by reference numeral 22 in Fig. 2); the notch region separating the external surface into a first surface and a second surface and defining an interior surface (base surface of notch) couple to the first surface by a first side wall (side surface of notch) and coupled to the second surface by a second side wall (other side surface of notch).  Langhans shows the strap portion 34 sits in the notch region when attached around the circumference of the cylindrical connection portion 24, and the strap portion 34 has a thickness corresponding to a height of the first side wall and the second side wall so that the strap potion 34 is flush with both the first surface and the second surface of cylindrical connection portion 24, and the strap portion 34 is adjacent to the interior notch region interior surface (Figs. 1-. 

Response to Arguments
10.	Applicant's arguments regarding the amendment made to the claims have been fully considered but are not persuasive to overcome the ground(s) of rejection under Krouzian et al. as detailed above.
	Regarding the newly recited limitation(s) which is deemed to be new matter, as detailed in the above 35 U.S.C. 112(a) ground(s) of rejection.  Applicant’s remarks regarding the amendments made to the claims are held to be responded in the above ground(s) of rejection.  Note the new interpretation of Krouzian’s suction tube 23 and Schubert’s suction tube 15 being equivalent to the stability bar and extending into or being integral with a portion of the incorporated Schubert’s cheek retractor 28.  
	Regarding Krouzian, Applicant argues that Krouzian’s first wall 27 and second wall 22 do not correspond in shape as claimed.  However, it is maintained that Krouzian shows a first wall being the distal end wall of 27 (best pointed to by reference numeral 28 in Fig. 6) which is circular in shape and corresponding to the circular shape of the second wall 22.  
the distal end wall 28 of envelop 27) and the second wall 22 (Fig. 6).  Krouzian shows a bridge structure 21/24 extending from the second wall 22, the bridge structure 21 having a plurality of protrusions 24 integral with and protruding from the interior surface of the second wall 22.  Krouzian’s bridge structure 21/24 substantially extends the distance between walls 28 and 22 (Fig. 6). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772                                                                                                                                                                                                        

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772